   Case 4:20-cv-00273-RSB-CLR Document 49 Filed 01/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 ANTHONY OLIVER,

                 Plaintiff,                                   CIVIL ACTION NO.: 4:20-cv-273

         v.

 AMERIS BANK; CHEX SYSTEMS, INC.;
 TRANS UNION, LLC; EXPERIAN
 INFORMATION SOLUTIONS, INC.; and
 EQUIFAX INFORMATION SOLUTIONS,

                 Defendants.



                                             ORDER

       Before the Court is the Stipulation of Dismissal With Prejudice of Trans Union LLC, which

was filed on January 12, 2021, and is signed by counsel for all parties to the case. (Doc. 46.) In

that filing, the parties stipulate to the dismissal, with prejudice, of all claims asserted by Plaintiff

against Defendant Trans Union, with each party to pay its own attorney’s fees and costs. (Id.)

Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court DISMISSES

Defendant Trans Union WITH PREJUDICE, with each party to bear its fees and costs. See

Plains Growers, Inc. v. Ickes-Braun Glasshouses, Inc., 474 F.2d 250, 255 (5th Cir. 1973)

(“[R]eading the rules governing dismissal by notice and dismissal by motion together, we conclude

that it was intended by the rule-makers to permit dismissal against such of the defendants as have
    Case 4:20-cv-00273-RSB-CLR Document 49 Filed 01/25/21 Page 2 of 2




not served an answer or motion for summary judgment . . . .”). 1 The Court DIRECTS the Clerk

of Court to update the docket accordingly

       SO ORDERED, this 25th day of January, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1,
1981.


                                                  2
